Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1 & 11 have been canceled. Claims 1-22 presented for examination and are allowed herewith.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
          Authorization for this examiner’s amendment was given in an interview with the Applicant’s
Attorney Craig E. Neiheisel 02/07/2022.

                                         The claims have been amended as follows:

(Currently Amended) A method for offloading vehicle data from a vehicle, comprising:
detecting and capturing a first set of data points with a group of sensors mounted on a vehicle; receiving a second set of data points with a vehicle processor of the vehicle from a remote source; processing and analyzing, with the vehicle processor, the first set of data points and the second set of data points; identifying, with the vehicle processor, a particular use of filtered data including the first set of data points and the second set of data points at a cloud level; filtering vehicle data, with the vehicle processor, including the first set of data points and the second set of data points to classify the vehicle data based on the particular use of the filtered data at the cloud level; determining with the vehicle whether the filtered vehicle data is to be offloaded from the vehicle based on the particular use of the filtered vehicle data at the cloud level; and upon determination that the filtered vehicle data is to be offloaded from the vehicle, determining with the vehicle processor a time to offload the filtered vehicle data from the vehicle based on the particular use of the filtered vehicle data at the cloud level.  
2. 	(Previously Presented) The method of claim 1, further comprising determining whether the filtered vehicle data will be needed at a cloud server, determining whether the cloud server requests the filtered vehicle data, or both, and determining whether the filtered vehicle data is time sensitive based on the particular use of the cloud server.
3.	(Previously Presented) The method of claim 2, further comprising: upon determination that the filtered vehicle data will be needed at the cloud server, determining whether one or more network conditions improve after elapse of a predetermined time; and upon determination that the one or more network condition improve, offloading the filtered vehicle data.
(Original) The method of claim 3, wherein the one or more network conditions comprise: the strength of a network signal, a congested state of a network, cost associated with use of the network, a type of the network, or a combination thereof. 
                   5.     (Previously Presented) The method of claim 1, further comprising determining whether the filtered vehicle data is time-sensitive.  

                   6.    (Previously Presented) The method of claim 1, wherein the step of determining to offload the filtered vehicle data from the vehicle comprises: determining whether a WiFi network is available; and
 upon determination that no WiFi network is available, withholding offloading of the filtered vehicle data.
7.	(Previously Presented) The method of claim 1, further comprising:

8. 	(Previously Presented) The method of claim 6, wherein the step of classifying whether the filtered vehicle data is critical, or non-critical comprises determining whether the filtered vehicle data relate to one of the following categories: protection of drivers; determining whether the filtered vehicle data relate to data potentially lead to crash; determining hardware malfunction leading to an immediate issue; and determining component malfunction that is replaceable with another component.

9.	(Previously Presented) The method of claim 6, further comprising: storing the filtered vehicle data classified as non-critical in the vehicle temporarily; and determining whether the non-critical data will be deleted over time. 

10.	(Previously Presented) The method of claim 1, wherein the step of determining the time to offload the filtered vehicle data from the vehicle comprises: determining a risk of losing the filtered vehicle data upon transmission; and upon determination that the risk of losing the filtered vehicle data exceeds a predetermined threshold, withholding transmission of the filtered vehicle data until later. 
 
11.	(Currently Amended) A system for controlling transmission of vehicle data, comprising: a group of sensors arranged on-board of a vehicle and operable to detect and capture data points; one or more vehicle processors within the vehicle; one or more memory modules communicatively coupled to the one or more vehicle processors; machine readable instructions stored in the one or more memory modules and upon execution by the one or more vehicle processors, performing at least the following: processing and analyzing data points; identifying a particular use of the data points at a cloud server; filtering the data points based on the particular use of the data points at the cloud server; determining whether the filtered data points are required by the cloud server such that the data points are relevant to the particular use at the cloud server; in response to determination that the filtered data points are not required by the cloud server, temporarily storing the filtered data points in a storage device of the vehicle instead of transmitting the vehicle data; and  determining a time to offload the stored filtered data points from the vehicle.  

12.	(Original) The system of claim 11, wherein the machine readable instructions further perform: upon determination that the data points are required by the cloud server, determining whether the data points comply with predetermined criteria; and transmitting the data points to the cloud server when the predetermined criteria are met. 

            13.	           (Original) The system of claim 11, wherein the machine readable instruction of storing the vehicle data further comprises: storing the data points for a later use; and
	deleting the stored data points upon determination that the stored data points lead to no use. 

               14.	(Previously Presented) The system of claim 13, wherein determining the time to offload the stored data points from the vehicle comprises: determining whether a WiFi network is available; and 
upon determination that the WiFi network is available, offloading of the stored data points.

15.  	(Previously Presented) A system for offloading vehicle data from a vehicle, comprising:
a group of sensors arranged on-board of a vehicle and operable to detect and capture data points;  one or more vehicle processors within the vehicle; one or more memory modules communicatively coupled to the one or more vehicle processors; machine readable instructions stored in the one or more 

 16. 	(Previously Presented) The system of claim 15, wherein the machine readable instructions further perform: determining whether the cloud server requests the filtered data points; and determining whether the filtered data points are time-sensitive.  

               17.	(Previously Presented) The system of claim 15, wherein the machine readable instructions further perform: determining whether a WiFi network is available; and upon determination that no WiFi network is available, withholding offloading of the filtered data points.

18.	(Previously Presented) The system of claim 15, wherein the machine readable instructions further perform: classifying, with a predetermined machine learning program stored in the vehicle, whether the filtered data points are critical or non-critical; and determining transmission of the filtered data points classified as critical.



20.	(Previously Presented) The system of claim 15, wherein the machine readable instructions further perform: determining a risk of losing the filtered data points upon transmission; and upon determination that the risk of losing the filtered data points exceeds a predetermined threshold, withholding transmission of the filtered data points until later.

21.	(Previously Presented) The system of claim 15, wherein processing and analyzing the data points comprises: identifying a source of the data points, the data point type, and a volume of the data points; and classifying the data points as critical or non-critical based on at least the source of the data points, the data point type, and the volume of the data points, wherein the critical data points are transferred in advance of the non-critical data points.
       
              22.	(Previously Presented) The system of claim 15, wherein: the data points include video image data; processing and analyzing the video image data includes identifying a crash scene; the machine-readable instructions further perform determining a drivable condition of the vehicle; and in response to determining the vehicle is drivable based on the drivable condition of the vehicle, withholding offload of the vehicle data relating to the crash scene until a WiFi network is available to the vehicle.
Allowable Subject Matter
           When interpreting the current independent claims, in light of the Specification filed on 10/30/2018, the claimed invention is patentably distinct from the prior art of record. In particular, the prior art of record individually or in combination does not disclose or fairly suggest the method which involves detecting and The same reasoning applies to independent claims 11 and 15 mutatis mutandis.
                Accordingly, dependent claims 2-10, 12-14 and 16-22 are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”
                                  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455                                                                                                                                                                                                        
/DAVID R LAZARO/Primary Examiner, Art Unit 2455